Keefe, Judge:
These reappraisements, as listed in schedule A, hereto attached and made a part hereof, involve the value of certain Mexican glassware. In reappraisement 109439-A a discount of 10 per centum was deducted from the unit prices upon entry. The appraiser advanced the value by disallowing 5 per centum of the discount, appraising at the unit prices, less 5 per centum discount, plus cases and packing.
Some of the remaining reappraisements were advanced in value by the appraiser and others were entered to meet advances by the appraiser at the unit values, plus cases and papking, no discounts being deducted.
Several hearings were held in reappraisement 109439-A. At the first hearing evidence was introduced as to the manner in which Odilon Avalos, a manufacturer of blown glassware in Mexico, conducted his business. Reports of special agent Scharf, who investigated said manufacturer, were admitted in evidence.
Upon final hearing counsel for the importer and the Government submitted' reappraisement 109439-A upon the record as made and also the remainder of the reappraisements herein.
Upon consideration of the evidence adduced and the records before me, I find that the presumption of correctness of appraiser’s action has not been overcome. Therefore judgment will accordingly be entered at the values found by the appraiser.